Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-7 are pending.
Claims 1-7 are under examination on the merits.

Claim Rejections
35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, and 4-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020).
Fredriksen and Bogen disclose dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract.
	Therefore all of the limitations of claim 1, 2, and 4-6 are met by Fredriksen and Bogen.

Claims 1, 2, and 4-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bogen et al. (US PG PUB 2004/0253238, publication date: 12/16/2004, in IDS from 02/07/2020).

Therefore all of the limitations of claim 1, 2, and 4-6 are met by Bogen et al.

35 U.S.C. § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020), in view of Rahman et al. (Hepatology, 31: 521-521, 2000).
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract.
Although Fredriksen and Bogen teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said administration is an intramuscular injection, Fredriksen and Bogen do not teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said administration is an intradermal injection. This deficiency is remedied by Rahman et al.
Rahman et al. teach that “[t]he vaccination route may influence the success of immunization against pathogens. The conventional intramuscular (i.m.) application of a vaccine containing the hepatitis B virus (HBV) surface antigen (HBsAg) led to protective anti-HBs 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Fredriksen and Bogen with the teachings of Rahman et al. to develop a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said administration is an intradermal injection. One of ordinary skill in the art would have been motivated to do so, because Fredriksen and Bogen teach a method of treating a cancer in a patient in need thereof, the method 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020), in view of Su et al. (US PG PUB 2009/0092578, publication date: 05/09/2009, in IDS from 02/07/2020).
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract.
Although Fredriksen and Bogen teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer, Fredriksen and Bogen do not teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said targeting unit is an amino acid sequence having at least 80% sequence 
Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1, see SEQ ID NO: 81 of Su et al.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Fredriksen and Bogen with the teachings of Su et al. to develop a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said targeting unit is an amino acid sequence having at least 80% sequence identity to the amino acid sequence 5-70 of SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to do so, because Fredriksen and Bogen teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer. Furthermore Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to modify the method of Fredriksen and Bogen to comprise the administration of a nucleic acid encoding a homodimeric protein comprising a MIP-1α targeting unit comprising the nucleic acid sequence 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogen et al. (US PG PUB 2004/0253238, publication date: 12/16/2004, in IDS from 02/07/2020), in view of Rahman et al. (Hepatology, 31: 521-521, 2000).
Bogen et al. teach a method of treating multiple myeloma or lymphoma in a patient, the method comprising administering to the patient, a recombinant antibody-based molecule (vaccibody) comprising two targeting units and two antigenic units connected through a dimerization motif, or a nucleic acid encoding said recombinant antibody-based molecule, wherein administering the nucleic acid comprises delivering the nucleic acid by electroporation, wherein at least one targeting unit is a ligand, wherein said ligand is a chemokine, wherein said chemokine is MIP-1α, see claims 1, 2, 7, 9, and 11. At [0031], Bogen et al. teach that vaccibodies may be administered via intramuscular injection.
Although Bogen et al. teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said administration is an intramuscular injection, Bogen et al. do not teach a method of treating a cancer in a patient in need thereof, the method 
Rahman et al. teach that “[t]he vaccination route may influence the success of immunization against pathogens. The conventional intramuscular (i.m.) application of a vaccine containing the hepatitis B virus (HBV) surface antigen (HBsAg) led to protective anti-HBs antibody levels in the majority of vaccine recipients. In this study, we vaccinated healthy volunteers and a group of i.m. vaccine nonresponders via the intradermal (i.d.) route and analyzed the HBV-specific B-cell response as well as class-II- and class-I-restrictedT-cell responses… The results were then compared with i.m. vaccinated controls. I.d. vaccinations were well tolerated and induced neutralizing anti-HBs antibodies in all naive vaccine recipients and, importantly, all but one former i.m. nonresponder developed protective anti-HBs serum antibody levels after 2 or 3 i.d. immunizations. On the cellular level, i.d. vaccine recipients showed significantly higher anti-HBs producing B-cell frequencies and more vigorous class-II-restricted T-helper (Th) cell responses than i.m. controls. However, although the HBsAg-specific T cells were characterized by their cytokine release as Th1-like cells in both groups, human leukocyte antigen(HLA)-A21 individuals who received the soluble HBsAg via the i.d. route developed higher peptide-specific cytotoxic CD8+ T cell precursor (CTLp) frequencies. In conclusion, i.d. HBsAg vaccination is more effective even in former i.m. vaccine nonresponders with respect to antibody induction and specific B- and T-cell responses.” See p.521.

Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

s 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogen et al. (US PG PUB 2004/0253238, publication date: 12/16/2004, in IDS from 02/07/2020), in view of Su et al. (US PG PUB 2009/0092578, publication date: 05/09/2009, in IDS from 02/07/2020).
Bogen et al. teach a method of treating multiple myeloma or lymphoma in a patient, the method comprising administering to the patient, a recombinant antibody-based molecule (vaccibody) comprising two targeting units and two antigenic units connected through a dimerization motif, or a nucleic acid encoding said recombinant antibody-based molecule, wherein administering the nucleic acid comprises delivering the nucleic acid by electroporation, wherein at least one targeting unit is a ligand, wherein said ligand is a chemokine, wherein said chemokine is MIP-1α, see claims 1, 2, 7, 9, and 11. At [0031], Bogen et al. teach that vaccibodies may be administered via intramuscular injection.
Although Bogen et al. teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer, Bogen et al. do not teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said targeting unit is an amino acid sequence having at least 80% sequence identity to the amino acid sequence 5-70 of SEQ ID NO: 1. This deficiency is remedied by Su et al.

One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Bogen et al. with the teachings of Su et al. to develop a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer and wherein said targeting unit is an amino acid sequence having at least 80% sequence identity to the amino acid sequence 5-70 of SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to do so, because Bogen et al. teach a method of treating a cancer in a patient in need thereof, the method comprising administering to the patient in need thereof a nucleic acid encoding a homodimeric protein, wherein said homodimeric protein comprises two identical amino acid chains, each amino acid chain comprising a MIP-1α targeting unit, a dimerization motif, and an antigenic unit specific for said cancer. Furthermore Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to modify the method of Bogen et al. to comprise the administration of a nucleic acid encoding a homodimeric protein comprising a MIP-1α targeting unit comprising the nucleic acid sequence of Su et al., because the resultant method would reasonably be expected to stimulate cancer-specific immune 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent No. 8,932,603 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020).
The claims of U.S. Patent No. 8,932,603 recite an isolated nucleic acid encoding a monomer unit of a recombinant antibody-based dimeric molecule (homodimeric protein), said nucleic acid encoding an antigenic unit, a dimerization motif and a MIP-1α targeting unit operably connected to encode said monomer unit, and wherein said antibody-based dimeric molecule comprises two of said monomer units connected through said dimerization motif. 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 8,932,603 to comprise an antigenic unit derived from a B cell tumor, because the resultant invention would be useful in the treatment of B cell cancers. Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 8,932,603 in view of Fredriksen and Bogen.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent No. 8,932,603 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Rahman et al. (Hepatology, 31: 521-521, 2000).

Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B lymphoma (A20) and a multiple myeloma model (MOPC315). MIP-1α was more potent than RANTES. The dimeric proteins were more potent than monomeric equivalents in short-term assays. When delivered in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 8,932,603 to comprise an antigenic unit derived from a B cell tumor, because the resultant invention would be useful in the treatment of B cell cancers. 
Rahman et al. teach that “[t]he vaccination route may influence the success of immunization against pathogens. The conventional intramuscular (i.m.) application of a vaccine containing the hepatitis B virus (HBV) surface antigen (HBsAg) led to protective anti-HBs antibody levels in the majority of vaccine recipients. In this study, we vaccinated healthy volunteers and a group of i.m. vaccine nonresponders via the intradermal (i.d.) route and analyzed the HBV-specific B-cell response as well as class-II- and class-I-restrictedT-cell responses… The results were then compared with i.m. vaccinated controls. I.d. vaccinations were well tolerated and induced neutralizing anti-HBs antibodies in all naive vaccine recipients and, importantly, all but one former i.m. nonresponder developed protective anti-HBs serum antibody levels after 2 or 3 i.d. immunizations. On the cellular level, i.d. vaccine recipients showed significantly higher anti-HBs producing B-cell frequencies and more vigorous class-II-restricted T-helper (Th) cell responses than i.m. controls. However, although the HBsAg-specific T cells were characterized by their cytokine release as Th1-like cells in both groups, human leukocyte antigen(HLA)-A21 individuals who received the soluble HBsAg via the i.d. route developed higher peptide-specific cytotoxic CD8+ T cell precursor (CTLp) frequencies. In conclusion, i.d. HBsAg vaccination is more effective even in former i.m. vaccine nonresponders with respect to antibody induction and specific B- and T-cell responses.” See p.521.

Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 8,932,603 in view of Fredriksen and Bogen and Rahman et al.

Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent No. 8,932,603 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Su et al. (US PG PUB 2009/0092578, publication date: 05/09/2009, in IDS from 02/07/2020).
The claims of U.S. Patent No. 8,932,603 recite an isolated nucleic acid encoding a monomer unit of a recombinant antibody-based dimeric molecule (homodimeric protein), said nucleic acid encoding an antigenic unit, a dimerization motif and a MIP-1α targeting unit operably connected to encode said monomer unit, and wherein said antibody-based dimeric molecule comprises two of said monomer units connected through said dimerization motif. 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 8,932,603 to comprise an antigenic unit derived from a B cell tumor, because the resultant invention would be useful in the treatment of B cell cancers. 
Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1, see SEQ ID NO: 81 of Su et al.
Based upon the teachings of Su et al., one of ordinary skill in the art would have been motivated to modify the method of U.S. Patent No. 8,932,603 and Fredriksen and Bogen to comprise the administration of a nucleic acid encoding a homodimeric protein comprising a 
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 8,932,603 in view of Fredriksen and Bogen and Su et al.

Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 9,169,322 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020).
The claims of U.S. Patent No. 9,169,322 recite a method for inducing an immune response against an antigen in an animal, including a human being, the method comprising administering to the animal, an effective amount of at least one nucleic acid which encodes a monomer unit of a dimeric recombinant antibody-based molecule (homodimeric protein), which comprises two such monomer units that are connected through a dimerization motif, wherein said monomer units each comprises an antigenic unit derived from said antigen and a targeting unit for an antigen presenting cell, whereby administration of said nucleic acid induces production of said recombinant dimeric antibody-based molecule in said animal whereby an immune response is induced against said antigen.
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,169,322 to comprise the administration of a homodimeric protein followed by electroporation, because the resultant invention would be useful in the treatment of B cell cancers. Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 9,169,322 in view of Fredriksen and Bogen.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 9,169,322 in view of Fredriksen and .
The claims of U.S. Patent No. 9,169,322 recite a method for inducing an immune response against an antigen in an animal, including a human being, the method comprising administering to the animal, an effective amount of at least one nucleic acid which encodes a monomer unit of a dimeric recombinant antibody-based molecule, which comprises two such monomer units that are connected through a dimerization motif, wherein said monomer units each comprises an antigenic unit derived from said antigen and a targeting unit for an antigen presenting cell, whereby administration of said nucleic acid induces production of said recombinant dimeric antibody-based molecule in said animal whereby an immune response is induced against said antigen.
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,169,322 to comprise the administration of a homodimeric protein followed by electroporation, because the resultant invention would be useful in the treatment of B cell cancers.
Rahman et al. teach that “[t]he vaccination route may influence the success of immunization against pathogens. The conventional intramuscular (i.m.) application of a vaccine containing the hepatitis B virus (HBV) surface antigen (HBsAg) led to protective anti-HBs antibody levels in the majority of vaccine recipients. In this study, we vaccinated healthy volunteers and a group of i.m. vaccine nonresponders via the intradermal (i.d.) route and analyzed the HBV-specific B-cell response as well as class-II- and class-I-restrictedT-cell responses… The results were then compared with i.m. vaccinated controls. I.d. vaccinations were well tolerated and induced neutralizing anti-HBs antibodies in all naive vaccine recipients and, importantly, all but one former i.m. nonresponder developed protective anti-HBs serum antibody levels after 2 or 3 i.d. immunizations. On the cellular level, i.d. vaccine recipients showed significantly higher anti-HBs producing B-cell frequencies and more vigorous class-II-restricted T-helper (Th) cell responses than i.m. controls. However, although the HBsAg-specific 
Based upon the teachings of Rahman et al., one of ordinary skill in the art would have been motivated to modify the method of U.S. Patent No. 9,169,322 and Fredriksen and Bogen to comprise the intradermal administration of said nucleic acid encoding a homodimeric protein, because the resultant method would have been expected to be effective in the treatment of cancer.
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 9,169,322 in view of Fredriksen and Bogen and Rahman et al.

Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 9,169,322 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Su et al. (US PG PUB 2009/0092578, publication date: 05/09/2009, in IDS from 02/07/2020).
The claims of U.S. Patent No. 9,169,322 recite a method for inducing an immune response against an antigen in an animal, including a human being, the method comprising administering to the animal, an effective amount of at least one nucleic acid which encodes a monomer unit of a dimeric recombinant antibody-based molecule, which comprises two such monomer units that are connected through a dimerization motif, wherein said monomer units each comprises an antigenic unit derived from said antigen and a targeting unit for an antigen 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B lymphoma (A20) and a multiple myeloma model (MOPC315). MIP-1α was more potent than RANTES. The dimeric proteins were more potent than monomeric equivalents in short-term assays. When delivered in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 

Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1, see SEQ ID NO: 81 of Su et al.
Based upon the teachings of Su et al., one of ordinary skill in the art would have been motivated to modify the method of U.S. Patent No. 9,169,322 and Fredriksen and Bogen to comprise the administration of a nucleic acid encoding a homodimeric protein comprising a MIP-1α targeting unit comprising the nucleic acid sequence of Su et al., because the resultant method would reasonably be expected to stimulate cancer-specific immune responses.
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 9,169,322 in view of Fredriksen and Bogen and Su et al.

Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 9,796,787 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020).
The claims of U.S. Patent No. 9,796,787 recite a recombinant antibody-based dimeric molecule (homodimeric protein), wherein said antibody-based dimeric molecule comprises two monomer units connected through a dimerization motif, wherein each of said monomer units comprises a MIP-1α targeting unit for an antigen presenting cell and an antigenic unit and 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B lymphoma (A20) and a multiple myeloma model (MOPC315). MIP-1α was more potent than RANTES. The dimeric proteins were more potent than monomeric equivalents in short-term assays. When delivered in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,796,787 to comprise an antigenic prima facie obvious over the claims of U.S. Patent No. 9,796,787 in view of Fredriksen and Bogen.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 9,796,787 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Rahman et al. (Hepatology, 31: 521-521, 2000).
The claims of U.S. Patent No. 9,796,787 recite a recombinant antibody-based dimeric molecule (homodimeric protein), wherein said antibody-based dimeric molecule comprises two monomer units connected through a dimerization motif, wherein each of said monomer units comprises a MIP-1α targeting unit for an antigen presenting cell and an antigenic unit and wherein said MIP-1α targeting unit and said antigenic unit in the monomer unit are separated by said dimerization motif.
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,796,787 to comprise an antigenic unit derived from a B cell tumor, because the resultant invention would be useful in the treatment of B cell cancers. 
Rahman et al. teach that “[t]he vaccination route may influence the success of immunization against pathogens. The conventional intramuscular (i.m.) application of a vaccine containing the hepatitis B virus (HBV) surface antigen (HBsAg) led to protective anti-HBs antibody levels in the majority of vaccine recipients. In this study, we vaccinated healthy volunteers and a group of i.m. vaccine nonresponders via the intradermal (i.d.) route and analyzed the HBV-specific B-cell response as well as class-II- and class-I-restrictedT-cell responses… The results were then compared with i.m. vaccinated controls. I.d. vaccinations were well tolerated and induced neutralizing anti-HBs antibodies in all naive vaccine recipients and, importantly, all but one former i.m. nonresponder developed protective anti-HBs serum 
Based upon the teachings of Rahman et al., one of ordinary skill in the art would have been motivated to modify the method of U.S. Patent No. 9,796,787 and Fredriksen and Bogen to comprise the intradermal administration of said nucleic acid encoding a homodimeric protein, because the resultant method would have been expected to be effective in the treatment of cancer.
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 9,796,787 in view of Fredriksen and Bogen and Rahman et al.

Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 9,796,787 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Su et al. (US PG PUB 2009/0092578, publication date: 05/09/2009, in IDS from 02/07/2020).
The claims of U.S. Patent No. 9,796,787 recite a recombinant antibody-based dimeric molecule (homodimeric protein), wherein said antibody-based dimeric molecule comprises two monomer units connected through a dimerization motif, wherein each of said monomer units 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B lymphoma (A20) and a multiple myeloma model (MOPC315). MIP-1α was more potent than RANTES. The dimeric proteins were more potent than monomeric equivalents in short-term assays. When delivered in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 

Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1, see SEQ ID NO: 81 of Su et al.
Based upon the teachings of Su et al., one of ordinary skill in the art would have been motivated to modify the method of U.S. Patent No. 9,796,787 and Fredriksen and Bogen to comprise the administration of a nucleic acid encoding a homodimeric protein comprising a MIP-1α targeting unit comprising the nucleic acid sequence of Su et al., because the resultant method would reasonably be expected to stimulate cancer-specific immune responses.
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 9,796,787 in view of Fredriksen and Bogen and Su et al.

Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83 and 85 of copending Application No. 15/730,776 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020).
The claims of copending Application No. 15/730,776 recite a method of treating multiple myeloma or lymphoma in a patient, in need thereof, the method comprising: administering to the patient, a recombinant antibody-based molecule, the recombinant antibody-based molecule comprising: two monomer units connected through a dimerization motif, wherein each of said 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B lymphoma (A20) and a multiple myeloma model (MOPC315). MIP-1α was more potent than RANTES. The dimeric proteins were more potent than monomeric equivalents in short-term assays. When delivered in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of copending Application No. 15/730,776 to comprise 
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 15/730,776 in view of Fredriksen and Bogen.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83 and 85 of copending Application No. 15/730,776 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Rahman et al. (Hepatology, 31: 521-521, 2000).
The claims of copending Application No. 15/730,776 recite a method of treating multiple myeloma or lymphoma in a patient, in need thereof, the method comprising: administering to the patient, a recombinant antibody-based molecule, the recombinant antibody-based molecule comprising: two monomer units connected through a dimerization motif, wherein each of said monomer units comprises: a MIP-1α targeting unit and an antigenic unit, wherein said targeting unit and antigenic unit monomer are separated by said dimerization motif.
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 
Based upon the teachings of Fredriksen and Bogen, one of ordinary skill in the art would have been motivated to modify the claims of copending Application No. 15/730,776 to comprise an antigenic unit derived from a B cell tumor, because the resultant invention would be useful in the treatment of B cell cancers. 
Rahman et al. teach that “[t]he vaccination route may influence the success of immunization against pathogens. The conventional intramuscular (i.m.) application of a vaccine containing the hepatitis B virus (HBV) surface antigen (HBsAg) led to protective anti-HBs antibody levels in the majority of vaccine recipients. In this study, we vaccinated healthy volunteers and a group of i.m. vaccine nonresponders via the intradermal (i.d.) route and analyzed the HBV-specific B-cell response as well as class-II- and class-I-restrictedT-cell responses… The results were then compared with i.m. vaccinated controls. I.d. vaccinations were well tolerated and induced neutralizing anti-HBs antibodies in all naive vaccine recipients 
Based upon the teachings of Rahman et al., one of ordinary skill in the art would have been motivated to modify the method of copending Application No. 15/730,776 and Fredriksen and Bogen to comprise the intradermal administration of said nucleic acid encoding a homodimeric protein, because the resultant method would have been expected to be effective in the treatment of cancer.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 15/730,776 in view of Fredriksen and Bogen and Rahman et al.

Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83 and 85 of copending Application No. 15/730,776 in view of Fredriksen and Bogen (Blood, 110: 1797-1805, 2007, in IDS from 02/07/2020) and Su et al. (US PG PUB 2009/0092578, publication date: 05/09/2009, in IDS from 02/07/2020).
The claims of copending Application No. 15/730,776 recite a method of treating multiple myeloma or lymphoma in a patient, in need thereof, the method comprising: administering to the 
Fredriksen and Bogen teach dimeric Id vaccines (vaccibodies), which are homodimeric proteins of two identical amino acid chains, each amino acid chain comprising a targeting unit, a dimerization motif, and an antigenic unit, see p. 1798, first full paragraph and Figure 1. Fredriksen and Bogen also teach that said targeting unit may comprise MIP-1α (macrophage inflammatory protein 1α, also known as CCL3), see p. 1797, second column, first full paragraph, and p. 1798, Figure 1. Fredriksen and Bogen further teach the treatment of cancer via the administration of a nucleic acid encoding said homodimeric protein, wherein said administration is an intramuscular injection followed by electroporation. “V regions of monoclonal Ig express an exquisite B-cell tumor–specific antigen called idiotype (Id). Id is a weak antigen and it is important to improve immunogenicity of Id vaccines. Chemokine receptors are expressed on antigen-presenting cells (APCs) and are promising targets for Id vaccines. Here we compare monomeric and dimeric forms of MIP-1α and RANTES that target Id to APCs in a mouse B lymphoma (A20) and a multiple myeloma model (MOPC315). MIP-1α was more potent than RANTES. The dimeric proteins were more potent than monomeric equivalents in short-term assays. When delivered in vivo by intramuscular injection of plasmids followed by electroporation, dimeric proteins efficiently primed APCs in draining lymph nodes for activation and proliferation of Id-specific CD4 T cells. Good anti-Id antibody responses were obtained, and mice immunized only once were 60% to 80% protected in both tumor models. CD8 T cells contributed to the protection.” See Abstract. 

Su et al. teach a nucleic acid sequence encoding an amino acid sequence having at least 80% sequence identity to the MIP-1α amino acid sequence 5-70 of SEQ ID NO: 1, see SEQ ID NO: 81 of Su et al.
Based upon the teachings of Su et al., one of ordinary skill in the art would have been motivated to modify the method of copending Application No. 15/730,776 and Fredriksen and Bogen to comprise the administration of a nucleic acid encoding a homodimeric protein comprising a MIP-1α targeting unit comprising the nucleic acid sequence of Su et al., because the resultant method would reasonably be expected to stimulate cancer-specific immune responses.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 15/730,776 in view of Fredriksen and Bogen and Su et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642